NAJAM, Judge,
concurring.
I concur in the majority opinion but write separately to emphasize that a party may not appeal from the trial court's grant of the very relief it sought to obtain.
Here, the Company filed a motion to dismiss for failure to state a claim or, in the alternative, to compel arbitration. The trial court denied the Company's motion to dismiss but granted its motion to compel arbitration. Now, the Company appeals from that decision, alleging that the trial court erred when it ordered arbitration.
Even if the trial court had erred, the Company would have invited the error. The Company alleged before the trial court that, "a valid arbitration agreement exists covering all disputes" and asked the court to enter an order compelling all claims to NASD arbitration. Record at 23-24. On appeal, the Company contends that, "the trial court had no authority to order the claims to arbitration." Reply Brief at 5. The Company may not complain on appeal that the arbitration order was error because a party may not take advantage of an error which it commits or invites. Stolberg v. Stolberg, 538 N.E.2d 1, 5 (Ind.Ct.App.1989); Drake v. Indiana Natural Resources Commission, 453 N.E.2d 288, 292 (Ind.Ct.App.1983) (Party petitioning for relief is estopped to complain about action by trial court in doing what asked to do even if error). Invited error is not subject to review by this court. Stolberg, 538 N.E.2d at 5. Since the Company filed the motion to compel arbitration, it may not now seek review of the trial court's grant of that motion.
On these additional grounds I vote to affirm.
ORDER
This Court having heretofore handed down its opinion in this appeal marked "Memorandum Decision, Not for Publication"; and
The appellee, by counsel, having thereafter filed her Motion to Issue Written Opinion and Publish Opinion upon which this Court *137issued its order on September 13, 1996 ordering the appellants to show cause within ten (10) days from the date of said order why this Court's opinion previously handed down as a "Memorandum Decision, Not for Publication" should not now be published; and
The appellants having failed to file a response to the show cause order, the Court now finds that the appellee's Motion to Issue Written Opinion and Publish Opinion should be granted and this Court's opinion in this appeal should now be ordered published.
IT IS THEREFORE ORDERED as follows: *
1. The appellee's Motion to Issue Written Opinion and Publish Opinion is granted and this Court's opinion heretofore handed down in this cause on August 19, 1996 marked "Not for Publication" is now ordered published.